Mr. Legare Walker submits:
The question is, is the title tendered a good one, of which the following question is conclusive:
Can the Midland Timber Company compel a ten-year extension under the deed under consideration?
This resolves itself into two propositions, to wit:
1. Did the Midland Timber Company ever have thisright? (and)
2. If so, has it, by its actions, lost it?
Exception I (with its subdivisions) seeks to show thatthe right to demand a definite extension never existed.
Exception II and III seek to show that even if the rightdid at one time exist, it has now been lost, and cites: Constructionof deed: 66 S.E. 845; 23 S.C. 232; 89 S.C. 328;Ib. 183; 90 S.C. 176; 69 S.C. 364; 87 S.C. 566.Deed uncertain as to rights granted: 13 Rich. L. 72;33 S.C. 367. Testimony to explain admissible: 20 S.C. 578;40 S.C. 145; 75 S.C. 220. Public policy:38 S.E. 26. Different estates in same deed: 92 S.C. 418; 4 Strob. 208. Cases distinguished: 12 Rich. 314; 80 S.C. 106;61 S.E. 217; 89 S.C. 342; 71 S.C. 64. Similar deeds:90 S.C. 153; 66 S.E. 843. Reasonable time: 42 S.E. 1040;46 S.E. 24; 38 S.E. 26; 13 A.   E. Ann. Cases 1002, note;111 Ga. 55; 36 S.E. 604; 63 S.E. 954; 14 N.C. 414.
The questions presented to the Court for its decision are:
(1) Was it necessary for the protection of its rights under the contract for the plaintiff-respondent to commence cutting the timber within the first period of ten years?
(2) Did the plaintiff-respondent have the right to demand that the contract be extended for a fixed period, or was it only entitled to demand "from year to year" such time as it may desire?
(3) Did the plaintiff-respondent have the right to fix the extension period, or was it entitled to demand only a "reasonable" *Page 252h 
additional time within which to cut and remove the timber?
(4) Does the language contained in covenant "Third" of the deed and contract show that it was the intention of the parties to limit the extension?
(5) Was the tender made by the plaintiff-respondent a conditional tender, and if so, did it thereby forfeit its rights under the deed and contract? and cite (1) 59 S.E. 543;63 S.E. 954; (2) 79 S.E. 1096; 188 U.S. 646, 654; *Page 252i 131 Mass. 529, 531; 70 S.E. 474; 24 Cyc. 1000; 42 A. 778; 38 Hun. (N.Y.) 41; 36 Am. Dec. 150, note; 90 S.C. 176; (3) 63 S.W. 974; 12 Rich. L. 314; 80 S.C. 106; 71 S.C. 64;89 S.C. 328; (4) 69 S.C. 364; (5) 75 S.C. 220.
April 23, 1914. The opinion of the Court was delivered by
For the reasons therein stated, the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICE HYDRICK and FRASER concur.